ALLOWABILITY NOTICE 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RATHJEN (US 2014/0104600 A1) discloses a method of laser beam focus position determination.
MIZUTANI (US 5,532,091) discloses wafer marks on multiple wafer layer surfaces, at multiple depths from a top surface.

The claims, filed on 01/13/2021 with request for AFCP2.0 have been considered and have been entered.
	Claim status
Claim 1 is previously canceled.
Claims 7 – 8 are newly added, and depend from claim 2. The claims have been considered, and are considered as not new matter, because the limitations are described in the specification.
Claims 2 – 8 are pending.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In claim 2:
At line 3: delete [[surface side]], and replace with - -side of an upper surface- -;
At line 5: delete [[an upper surface of a wafer]], and replace with - -the upper surface of the wafer- -;
At line 8: delete [[an upper]], and replace with - -the upper- -;
At line 10: delete [[processing]], and replace with - -a processing by ablation of- -;
At line 13: after “processing”, insert - - by ablation- -;
At line 15: delete [[mark includes]], and replace with - -mark is formed on an upper surface of the second metal layer and includes- -;
At line 16: after "first metal layer", insert - -, which has been altered by the laser beam- -;
At line 18: after “wafer”, insert - - and thereby determining the energy distribution in the region of the light condensing spot- -.

Claim 2 with examiner’s amendment is as follows.
Claim 2:
An examination method of energy distribution in which energy distribution in a region of a light condensing spot of a laser beam with which irradiation is carried out from an upper 
	a holding step of holding the wafer for examination by a holding table in such a manner that the first and second metal layers are set on the upper side;
	a laser beam irradiation step of carrying out irradiation with the laser beam from the upper side of the wafer for examination and a processing by ablation of the first and second metal layers in an irradiation spot region obtained by enlarging the region of the light condensing spot;
	an imaging step of imaging a processing mark arising from the processing by ablation in the laser beam irradiation step from the upper side, wherein said processing mark is formed in the upper surface of the wafer such that a bottom surface of said processing mark is formed on an upper surface of the second metal layer and includes a portion of the first metal layer, which has been altered by the laser beam and a portion of the second metal layer; and comparing said processing mark to a stored processing mark to determine the energy distribution in said irradiation spot region on the upper side of the wafer and thereby determining the energy distribution in the region of the light condensing spot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 2 – 8 is indicated, because the prior art of record does not anticipate or render fairly obvious, in the field of endeavor of laser wafer processing, the combination of method steps, taken as a whole, pertaining to creating a processing mark utilizing two metal layers, that has a bottom surface formed on the upper surface of the second metal layer, wherein the processing mark is formed from altered material of the first metal layer, and from the second metal layer, as recited in claim 2, with examiner’s amendment. The processing mark serves to indicate the energy distribution of a laser beam within the workpiece.
The primary prior art reference does not disclose the claimed method steps pertaining to a processing mark formed from a portion of a first metal layer and a portion of a second metal layer. Before the effective filing date, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior art to modify the primary prior art reference to disclose/suggest imaging a processing mark including a portion of a first metal layer to determine an energy distribution in a light condensing spot of a laser beam; thus the claimed invention is non-obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
02/19/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761